Citation Nr: 0921502	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-09 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for skin disease.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1962 to April 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2007, the Board asked the Veteran whether he 
wanted a hearing before a Veterans Law Judge.  As the Veteran 
did not respond, the Board proceeded with appellate review. 

In a decision in April 2008, the Board reopened the 
previously denied claim of service connection for skin 
disease and remanded the claim in order that the RO could 
adjudicate the claim on the merits.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Skin disease was not affirmatively shown to have been present 
in service and symptoms of skin disease, variously described 
as pseudofolliculitis barbae, hives, irritation, rash, and a 
fungal infection, first documented after service, are 
unrelated to an injury or disease or event of service origin. 


CONCLUSION OF LAW

Skin disease with symptoms, variously described as 
pseudofolliculitis barbae, hives, irritation, rash, and a 
fungal infection, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, in August 2005, and in March 
2006. 



The VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and private medical records.  

As the evidence of record does not establish that skin 
disease may be associated with the Veteran's service as there 
is no credible evidence of recurrent symptoms or continuity 
of symptomatology since service or other possible association 
with service, a VA medical examination is not required to 
decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 and 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d).

Factual Background 

The service treatment records, including the report of 
examination on separation,  contain no complaint, finding, 
history, treatment, or diagnosis of any skin abnormality.  
And the skin was evaluated as normal on separation 
examination.  

After service, VA records show that on initial VA examination 
in February 1969 the skin examination was negative.  In 
November 1980, the Veteran was on medication for 
pseudofolliculitis barbae.  In October 1981, he was given 
medication for hives.  In July 1984, he was given medication 
for a neck irritation.  From November 1984 to October 1986, 
he was seen several times in the dermatology clinic, but no 
skin disease was identified.  In March 1987, he was given a 
refill on an ointment for a rash.  In November 2000, the 
Veteran applied for a VA clothing allowance because he used 
an ointment for a skin disease.  In a statement in March 
2001, the Veteran stated that in service he caught a skin 
rash aboard ship and that he had used skin ointment ever 
since.  In May 2004, a skin ointment and a shampoo were 
prescribed for an unidentified skin condition.  In May 2005, 
fungal nails were noted and a skin ointment was prescribed. 

Analysis

On the basis of the service treatment records, skin disease 
was not affirmatively shown to have been present during 
service, and service connection for skin disease under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Although the service treatment records do not note skin 
disease or symptoms of skin disease, the Veteran is competent 
to describe symptoms of skin disease, which is capable of lay 
observation, and which he described in his statement in March 
2001 as a rash and for which he has used a skin ointment ever 
since. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify skin 
disease and sufficient observation to establish chronicity 
during service, as no skin disease or symptoms of skin 
disease were noted and as the skin evaluation was normal on 
separation examination, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, skin disease or symptoms of skin disease were 
first documented in November 1980, when the Veteran was on 
medication for pseudofolliculitis barbae.  Thereafter he was 
treated for hives (October 1981), a neck irritation (July 
1984, a rash (March 1987), and a fungal infection of nails 
(May 2005).  The absence of symptoms of  skin disease from 
1965 to 1980, a period of 15 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of skin disease constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.).  

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the Veteran's 
assertions of continuity are not credible in light of the 
negative evidence as no symptoms of skin disease were noted 
on separation examination or on the initial VA examination 
four years later in 1969 and not until 1980, fifteen year 
after service.  For this reason, service connection for skin 
disease with symptoms, variously described as 
pseudofolliculitis barbae, hives, an irritation, a rash, and 
fungal infection of nails, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 



As for service connection of skin disease with symptoms, 
variously described as pseudofolliculitis barbae, hives, an 
irritation, a rash, and fungal infection of the nails, first 
documented after service, when all the evidence, including 
that pertinent to service, establishes that skin disease was 
incurred in service under 38 C.F.R. § 3.303(d), although the 
evidence of record shows that the Veteran has skin disease 
with symptoms, variously described as pseudofolliculitis 
barbae, hives, an irritation, a rash, and fungal infection of 
the nails, as the Board rejects the evidence of continuity of 
symptomatology, the more probative evidence shows that skin 
disease was not manifested during service as evidenced by the 
service treatment records and it is not otherwise established 
that skin disease with symptoms, variously described as 
pseudofolliculitis barbae, hives, an irritation, a rash, and 
fungal infection of the nails, first shown after service is 
related to an injury, disease, or event of service origin.  

For this reason, service connection for skin disease with 
symptoms, variously described as pseudofolliculitis barbae, 
hives, an irritation, a rash, and fungal infection of the 
nails, under 38 C.F.R. § 3.303(d) is not established. 

To the extent the Veteran's statements are offered as 
evidence of a nexus between skin disease with symptoms, 
variously described as pseudofolliculitis barbae, hives, an 
irritation, a rash, and fungal infection of the nails, first 
shown after service and in-service injury, disease, or event, 
where, as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 



As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statement as competent evidence of a nexus between 
skin disease with symptoms, variously described as 
pseudofolliculitis barbae, hives, an irritation, a rash, and 
fungal infection of the nails, first shown after service and 
active service. 

And a VA medical examination is not required under the duty 
to assist in the absence of credible evidence of recurrent 
symptoms or continuity of symptomatology since service or 
other possible association with service. 

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such evidence 
favorable medical evidence, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disease with symptoms, variously 
described as pseudofolliculitis barbae, hives, irritation, 
rash, and a fungal infection, is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


